Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first final Office Action for application 17/153,712 in response to arguments and amendments filed on 03/16/2022. Claims 1, 11 and 20 are currently amended Claims 1-20 are pending and will be examined below. 

Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 03/16/2022, with respect to the rejection(s) of claim(s) 1, 11 and 20 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hodges as show below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 11, 12 and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Asonye et al. (US Pub. 2020/0382600) in view of Hodges et al. (US Pub. 2007/0032989).
Regarding claim 1, Asonye teaches 
	A method, comprising: receiving via a user interface of a process automation environment, a specification of data to be obtained from an external database during execution of an automated process configured using the process automation environment (Fig. 1; Par. [0021] client device (#102) issues a request (i.e. query containing specification of data) to streaming server (#104))
	indicating to an intermediary server the data to be obtained from the external database, wherein the intermediary server requests and obtains the data from the external database and sends a stream of the obtained data of the external database;  (Fig. 1; Par. [0021] streaming server (#104) converts the client request to forward a request to a sever (#106) that requests data from database server (i.e. external database #108) which is returned to streaming server (#104) and converted to streaming format for the client device)
	receiving from the intermediary server the stream of the obtained data of the external database;  (Fig. 1; Par. [0021] streaming server (#104) converts the client request to forward a request to a sever (#106) that requests data from database server (i.e. external database #108) which is returned to streaming server (i.e. intermediary server #104) and converted to streaming format for the client device (#102))
	and using the obtained data of the external database in the automated process of the process automation environment(Fig. 1; Abs. Par. [0021] client device (#102) accesses (i.e. uses) environmental data from wellbore environment)
	Asonye does not explicitly teach
	wherein the user interface is associated with an interactive visual design tool used to specify a sequence of action and trigger steps to create a desired customized workflow of the automated process; 
	including by performing at least a portion of the sequence of action and trigger steps of the created customized workflow on streamed items of the obtained data of the external database.
	However, from the same field, Hodges teaches
wherein the user interface is associated with an interactive visual design tool used to specify a sequence of action and trigger steps to create a desired customized workflow of the automated process; (Fig. 1 #108; Fig. 4A; Par. [0036] a rules module interface is displayed (i.e. visual design tool) to user to receive rule definitions (i.e. specify a sequence of action and trigger steps) from the user)
	including by performing at least a portion of the sequence of action and trigger steps of the created customized workflow on streamed items of the obtained data of the external database. (Fig. 1 #108; Fig. 4B; Par. [0023] the facility uses the user-specified rules to perform the specified actions (e.g. storing analysis data and generating alerts))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the incoming data processing of Hodges into the automated processing of Asonye. The motivation for this combination would have been to allow real-time or near real-time data received from multiple data sources as explained in Hodges (Par. [0015]).
	Regarding claim 2, Asonye and Hodges teach claim 1 as show above, and Asonye further teaches
	The method of claim 1, wherein the specification of the data to be obtained from the external database includes a database query. (Fig. 1; Par. [0021] client device (#102) issues a request (i.e. query containing specification of data) to streaming server (#104) )
Regarding claim 5, Asonye and Hodges teach claim 1 as show above, and Hodges further teaches
The method of claim 1, wherein using the obtained data of the external database in the automated process of the process automation environment includes iterating over a plurality of converted objects encoded in the stream of the obtained data of the external database. (Fig. 2; Par. [0025] data agents (#202) take (i.e. iterates over) incoming data and emits it as a stream of human-readable data)
Regarding claim 6, Asonye and Hodges teach claim 5 as shown above, and Hodges further teaches 
	The method of claim 5, further comprising converting for each converted object of the plurality of converted objects encoded in the stream of the obtained data into a human-readable text format. (Fig. 2; Par. [0025, 31] data agents (#202) take incoming data (i.e. converted objects) and emits it as a stream of human-readable data)
	Regarding claim 7, Asonye and Hodges teach claim 5 as shown above, and Hodges further teaches 
	The method of claim 5, further comprising converting for each converted object of the plurality of converted objects encoded in the stream of the obtained data into a human-readable text format. (Fig. 2#204, #206, #210; Par. [0026-7] information server (#204) is directed by users using the gateway process (#206) as to which telemetry data to store in the database (#210))
	Regarding claim 8, Asonye and Hodges teach claim 1 as show above, and Asonye further teaches
	The method of claim 1, wherein the stream of the obtained data of the external database is received as one or more paginated attachments. (Par. [0015] data communication between streaming server (#104) to existing server (#106) uses XML Information Set message format (i.e. paginated attachments))

Regarding claim 11, see at least the rejection for claim 1. Asonye further teaches 
A system, comprising: one or more processors, (Fig. 2 #202; Par. [0022])
A memory coupled to the one or more processors, wherein the memory is configured to provide the one or more processors with instructions which when executed cause the one or more processors to: ((Fig. 2 #208; Par. [0022]))
Regarding claim 12, see the rejection for claim 2.
Regarding claim 15, see the rejection for claim 5.
Regarding claim 16, see the rejection for claim 6.
Regarding claim 17, see the rejection for claim 7.
Regarding claim 18, see the rejection for claim 8.
Regarding claim 20, see the rejection for claim 11.


Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asonye et al. (US Pub. 2020/0382600) in view of Hodges et al. (US Pub. 2007/0032989), and further in view of Yazicioglu et al. (US Pat. 9,514,205).
Regarding claim 3, Asonye and Hodges teach claim 1 as shown above, but do not explicitly teach 
The method of claim 1, wherein the specification of the data to be obtained from the external database includes a transformation specification to convert a database query result element to a converted object. 
	However, from the same field Yazicioglu teaches
	The method of claim 1, wherein the specification of the data to be obtained from the external database includes a transformation specification to convert a database query result element to a converted object. (Col. 19 [Lines 29-59] file type mapper (#304) transforms incoming field data based on user input (i.e. transformation specification))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the transformation of Yazicioglu into the automated processing of Asonye. The motivation for this combination would have been to assist in importing data from electronic files as explained in Yazicioglu (Abs.). 
	Regarding claim 4, Asonye, Hodges and Yazicioglu teach claim 3 as shown above, and Yazicioglu further teaches 
	The method of claim 3, wherein the transformation specification is associated with merging two fields of the database query result element into a single field of the converted object. (Col. 19 [Lines 29-59] file type mapper (#304) transforms incoming field data based on user input, which in this example is to combine (i.e. merge) a date and time field into a single field)
	Regarding claim 13, see the rejection for claim 3.
Regarding claim 14, see the rejection for claim 4.

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asonye et al. (US Pub. 2020/0382600) in view of Hodges et al. (US Pub. 2007/0032989), and further in view of Song et al. (US Pub. 2007/0288649).
Regarding claim 9, Asonye and Hodges teach claim 1 as shown above, but do not explicitly teach 
The method of claim 1, further comprising: executing a database query;
receiving a database query result of the executed database query;
and automatically determining a converted object format from one or more fields of the database query result.
However, from the same field Hodges teaches
	The method of claim 1, further comprising: executing a database query; (Par. [0028] service developer (SD) module generates (i.e. executes) a query, a query result schema, and a Service Unit Activation Language (SUAL) file containing schema information)
receiving a database query result of the executed database query; (Par. [0028] service developer (SD) module generates a query, a query result schema (i.e. database query result), and a Service Unit Activation Language (SUAL) file containing schema information)
and automatically determining a converted object format from one or more fields of the database query result. (Par. [0028] service developer (SD) module (i.e. automatically) generates a query, a query result schema, and a Service Unit Activation Language (SUAL) file containing schema information)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the service developer module of Song into the automated processing of Asonye. The motivation for this combination would have been to process data streams that are large in quantity and continuously updated as explained in Song (Par. [0003]). 
	Regarding claim 10, Asonye, Hodges and Song teach claim 9 as shown above, and Song further teaches 
	The method of claim 9, further comprising generating a converted object schema for the obtained data of the external database. (Par. [0028] service developer (SD) module generates a query, a query result schema, and a Service Unit Activation Language (SUAL) file (i.e. converted object schema) containing schema information)
	Regarding claim 19, see the rejection for claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157